Citation Nr: 0322788	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  98-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
July 16, 1982, rating decision that granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an effective date of November 13, 1981, for that 
benefit.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to October 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board issued a decision on the appealed case in February 
2003.  However, the veteran subsequently requested a Board 
hearing on the appealed issues.  Accordingly, in June 2003 a 
hearing was conducted before the undersigned at the Board in 
Washington, D.C., and the February 2003 Board decision was 
vacated.  A transcript of the June 2003 Board hearing, as 
well as a copy of the Board order vacating the February 2003 
decision, are contained in the claims folder. 


FINDINGS OF FACT

1.  The July 1982 rating decision that assigned an effective 
date for service connection for PTSD of November 13, 1981, 
was not reasonably supported by the evidence on file at that 
time and prevailing legal authority and did not involve 
proper application of statutory and regulatory provisions 
extant at the time of the decision.  Specifically, an 
informal claim was submitted on July 6, 1981, and reasonable 
minds could not differ from finding that the effective date 
for the grant of service connection for PTSD should have been 
July 6, 1981, based on application of then-extant law to the 
facts found.   

2.  The July 1982 rating decision that assigned an effective 
date for service connection for PTSD of November 13, 1981, 
was reasonably support by the evidence on file at that time 
and prevailing legal authority and did involve proper 
application of statutory and regulatory provisions extant at 
the time of the decision, to the extent of not granting an 
October 1968 effective date for service connection for PTSD, 
there being no basis in law for the grant of an effective 
date in October 1968.  


CONCLUSIONS OF LAW

1.  The rating decision of July 16, 1982, was clearly and 
unmistakably erroneous in not assigning an effective date of 
July 6, 1981, for service connection for PTSD.  38 U.S.C.A. 
§§ 7105, 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2002); 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155, 3.400 (1987).

2.  The rating decision of July 16, 1982, was not clearly and 
unmistakably erroneous in not assigning an October 1968 
effective date for service connection for PTSD. 38 U.S.C.A. 
§§ 7105, 5108, 5110 (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2002); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (1987).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the appellant's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits. This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations codifying the law are found, in pertinent part, 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The law applies to 
all claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not yet 
subject to a final decision as of that date because of an 
appeal filed which abated the finality of the decision 
appealed. 38 U.S.C.A. § 5107, Note (West 2002).

Despite its potentially broad applicability to all claims 
filed in its wake, the VCAA has little, if any, bearing on 
the request for revision of the July 1982 rating decision on 
the basis of CUE, the denial of which is one subject of this 
appeal.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); see also Livesay, 14 Vet. App. 324, 326 (2001) 
(Ivers, J., concurring) (noting that, during oral argument in 
Holiday v. Principi, 14 Vet. App. 280 (2001), counsel for VA 
made ill-advised concessions with respect to applicability of 
VCAA, especially as to CUE).  A request for revision based on 
CUE, by its nature, involves only evidence that was before 
the RO at the time it rendered the decision in which the 
claimant alleges CUE.  Thus, there is no evidentiary 
development to be done.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); VAOPGCPREC 12-2001 at para. 7 (July 6, 
2001). The claimant sets forth legal arguments about errors 
in a prior final decision based on the law and the evidence 
extant at the time of that decision. Accordingly, the Board 
concludes that the VCAA provides no requirements that must be 
fulfilled and which have not been fulfilled before the Board 
may review the request for revision based on CUE in this 
case, and there is no prejudice to the veteran in deciding 
his claim.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error. 38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there 
was CUE must be based on the record and law that 
existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error 
(CUE) is a very specific and a rare kind of error. It is the 
kind of error of fact or of law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Thus, even where 
the presence of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award of service connection based on an original claim or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA, 
and identifying the benefit sought, constitutes an informal 
claim.  When an informal claim is received VA will forward to 
the claimant an application form.  If a formal claim is 
received within one year of the date the application form was 
sent to the veteran, then that claim will be considered as if 
filed on the date of receipt of the informal claim.  
38 C.F.R. § 3.155.  

In this case, on July 6, 1981 the veteran filed a statement 
in pertinent part as follows, "I am still sick except now I 
am having several back flashing and would now like to file 
for delay stress emotional."  The Board believes that 
reasonable minds could not differ from interpreting this 
statement as an informal claim for service connection for 
PTSD.  The veteran in November 1981 submitted a formal claim 
for service connection for PTSD.  Accordingly, because 
reasonable minds could not differ, the Board finds that CUE 
was committed by the RO in its July 1982 rating action in not 
assigning an effective date of July 6, 1981, for the grant of 
service connection for PTSD.  38 C.F.R. §§ 3.104(a), 
3.105(a); 38 C.F.R. §§ 3.155, 3.400 (1987).  

In prior statements as well as in testimony before the 
undersigned at a June 2003 Board hearing, the veteran 
contended that he was entitled to an effective date for 
service connection for PTSD from the time of his separation 
from service in October 1968.  He contend that he suffered 
from PTSD from his period of service until the present, and 
that PTSD was not recognized as a disorder until many years 
post service.  He then conjectured that if it had been so 
recognized in October 1968 he would have been granted service 
connection for PTSD in 1968 based on a diagnosis at that 
time.  

A review of the veteran's service medical records shows that 
he was treated for an anxiety reaction in March 1968, and 
underwent hospitalization in service in May 1968 for 
diagnosed anxiety reaction.  However, a service medical board 
in September 1968 diagnosed an emotionally unstable 
personality, not an anxiety disorder, and the veteran 
received an administrative discharge from service in October 
1968 based on unsuitability.  While the veteran submitted an 
original claim for service connection for a nervous disorder 
in October 1968, that claim was denied by the RO in a March 
1969 rating action, based on medical findings of an 
emotionally unstable personality.  There was no claim at that 
time for service connection for PTSD.  As the veteran has 
noted, such a disorder was not then formally recognized.  

Any failure of VA, or the medical community generally, to 
recognize a disorder known as PTSD until many years after 
1968 does not allow for a more favorable resolution of the 
veteran's claim in this case.  The law governing the 
effective dates of claims for service connection is clear.  
The effective date for a grant of service connection shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later, unless otherwise provided by VA law.  38 
U.S.C.A. § 5110(a).  The exception for informal claims allows 
for the earlier effective date of July 6, 1988, as granted 
herein.  However, there is no exception for an earlier 
effective date based on subsequent advances in medical 
knowledge, and hence an earlier effective date cannot be 
allowed for the grant of service connection for PTSD on any 
such basis.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.155.  
Accordingly, the July 1982 RO rating action was a correct 
application of the law and a reasonable interpretation of the 
facts as they existed at that time, and hence there was no 
CUE in the RO's not assigning an effective date in October 
1968 for the grant of service connection for PTSD.  38 C.F.R. 
§§ 3.104(a), 3.105(a).




ORDER

The claim that there was clear and unmistakable error in the 
July 16, 1982 rating decision that granted service connection 
for PTSD and assigned an effective date of November 13, 1981 
for that benefit, is granted, but only to the extent of 
finding an earlier effective date of July 6, 1981.

The claim that there was clear and unmistakable error in the 
July 16, 1982 rating decision that granted service connection 
for PTSD, by not assigning an October 1968 effective date for 
the grant of service connection for PTSD, is denied.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

